Name: 85/60/EEC: Commission Decision of 19 December 1984 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  means of agricultural production
 Date Published: 1985-01-26

 Avis juridique important|31985D006085/60/EEC: Commission Decision of 19 December 1984 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 023 , 26/01/1985 P. 0046 - 0047*****COMMISSION DECISION of 19 December 1984 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (85/60/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 80/1141/EEC (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the French Republic, Whereas, under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1982 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1984, no longer subject to any marketing restrictions relating to the variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed propagating material of certain varieties; Whereas the French Republic has applied for such authorization for a certain number of varieties of different species; Whereas the varieties of maize Giraffe T 1230 and Silco have not been the subject of official growing trials in the French Republic in view of the French application; Whereas the varieties of maize concerned have an FAO maturity class index over 800; whereas it is well known that the varieties of maize which have an FAO maturity class index over 800 are not yet suitable for cultivation in the French Republic (second subparagraph of Article 15 (3) (c) of the abovementioned Directive); Whereas the variety Dactus (cocksfoot) has been the subject of official growing trials in the French Republic; Whereas the results of these trials have led the French Republic to realize that this variety is inferior there, as regards value for cultivation or use, to other comparable varieties accepted in the French Republic; Whereas, for the variety Dactus, the results of the trials show that it does not produce results in the French Republic which, with respect to their resistance to harmful organisms, correspond to those obtained from comparable varieties accepted there (first subparagraph of Article 15 (3) (c) of the said Directive), although in certain circumstances this is compensated to some extent by other superior characteristics (second sentence of Article 15 (4) of the said Directive); Whereas, therefore, the application of the French Republic in respect of these varieties should be granted in full; Whereas the application for another variety is now being carefully examined by the Commission; whereas it is impossible to complete examination of the variety Sara (red clover) before the time limit specified in Article 15 (1) of the said Directive; Whereas the time limit in question should therefore, where the French Republic is concerned, be extended for an appropriate period in order to allow complete examination of the application in respect of this variety (Article 15 (7) of the above Directive); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1985 common catalogue of varieties of agricultural plant species: I. Fodder plants: - Dactylis glomerata L. - Dactus II. Cereals: - Zea mays L. - Giraffe T 1230 - Silco. Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The French Republic shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 The time limit specified in Article 15 (1) of Directive 70/457/EEC is, where the French Republic is concerned, extended from 31 December 1984 to 31 December 1985 in respect of the following variety: Fodder plants: - Trifolium pratense L. - Sara Article 5 This Decision is addressed to the French Republic. Done at Brussels, 19 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27.